DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Namburu et al. (US 2011/0119231 A1), hereinafter “Namburu”, and in view of Solmer et al. (US 2012/0233127 A1), hereinafter “Solmer”, further in view of Bachman et al. (US 2007/0174260 A1), hereinafter “Bachman”, and further in view of Deiseroth et al. (US 2020/0192932 A1), hereinafter “Deiseroth”. 

As per claim 1, Namburu teaches a server comprising a controller in communication with the server, the controller configured to:
“receive and parse a text query related to an issue with a vehicle, 
(Namburu teaches the portal 500 receives a query that will be searched within the service repair data)
“in response to the text query, retrieve information related to the text query from a database that includes structured data in a data schema related to both vehicle issues and solution to the vehicle issues” at [0050]-[0053];
(Namburu teaches retrieving service repair data from an information processing system to assist technicians or service specialists in trouble-shooting problem with vehicles) 
“determine whether the database is responsive to the text query; and in response to the determination, outputting information including the solution to the issue when the solution is found in the database” at [0052]-[0054];
(Namburu teaches a trouble-shooting tree 550 may then be generated by the system to assist a technician diagnose and repair a vehicle problem) 
Namburu does not explicitly teach “the controller is configured to parse the text query utilizing an autoencoder to encode, compress, and decode the query”, as claimed. However, Solmer teaches a method for semantic-based search including “the controller is configured to parse the query utilizing an autoencoder to encode, compress, and decode the text query” at [0072]-[0076] and Figs. 6-7(Solmer teaches receiving a query, extract features based on the received query and generating a unified representation of the query utilizing an autoencoder). Thus, it would have been obvious to one of ordinary skill in the art to combine Solmer with Namburu’s teaching in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on semantic meaning of the query, as suggested by Solmer. 
Namburu does not explicitly teach “or retrieve solution information from a website when the solution is not found in the database utilizing an information exchange module configured to utilize knowledge verification processing to access information extracted from sources outside of a knowledge based associated with the database, wherein the controller is further configured to retrieve the solution information from the website by conducting a keyword search at the website for a first set of results” as claimed. However, this limitation is optional and not required by the claim, because it starts with an “or”. Nevertheless, Bachman teaches a search engine facility with automated knowledge retrieval, generation and maintenance, including the step of “retrieve solution information from a website when the solution is not found in the database utilizing an information exchange module configured to utilize knowledge verification processing to access information extracted from sources outside of a knowledge based associated with the database, wherein the controller is further configured to retrieve the solution information from the website by conducting a keyword search at the website for a first set of results” at [0050], [0068]-[0069], [0120]-[0123].
(Bachman teaches at [0050] that when a search on the local knowledge database missed, the invention provides an automated way for ROK engine to extend the searchable area to include other database or sources of information such as the Internet (or world wide web). Bachman teaches at [0068] that the search is then conducted on the external search space as illustrated at block 523. When the user later finds articles that provide a solution to the search that failed, the search engine allows the user to enter the solution, which is then saved in the database. Bachman teaches at [0121] that when the multi-step search protocol does not retrieve relevant recipes, a broader search space is searched for potential relevant articles. These are presented to the user in a set, which may be saved as a set of links. The user can perform new searches to increase the number of articles in the set, remove links for irrelevant articles, classify the remaining articles. These steps will provide the basis for the recipe. When the recipe is completed, it is associated with the keywords that the user selects as appropriate. The recipe is then added to the knowledge database for the benefit of other users.) 
Thus, it would have been obvious to one of ordinary skill in the art to combine Bachman with Namburu’s teaching by expending the search space for potential relevant articles so that “the user is thus able to apply multiple search techniques within a single application to locate desired information and this substantially increases the chances that the user will locate the requested information”, as suggested by Bachman at [0071].
Namburu-Solmer and Bachman, as combined, does not teach “wherein the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” as claimed. However, Deiseroth teaches a database system including an autoencoder, wherein “the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” at [0031]-[0039] and Figs. 1, 5. Thus, it would have been obvious to one of ordinary skill in the art to combine Deiseroth with Namburu-Solmer’s teaching so that “a query may be generated and executed on a database that stores various data in a compressed format…Using the query, the data relating to objects of interest may be retrieved as well as the compressed imaged data may be reconstructed to allow analysis of the imagery and data”, as suggested by Deiseroth at [0022].

As per claim 2, Namburu-Solmer-Bachman and Deiseroth the server of claim 1 discussed above. Solmer also teaches: wherein “the autoencoder is configured to utilize an input associated with the text query, wherein the input includes a first encoding layer with a first vector dimension that includes numerical vectors” at [0044]-[0046], [0050]-[0058].

As per claim 3, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 2 discussed above. Solmer also teaches: wherein “the autoencoder is configured to encode the input to a short code that includes a coding vector dimension, wherein the first vector dimension includes more vectors than the coding vector dimension” at [0044]-[0046], [0050]-[0058].

As per claim 4, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 3 discussed above. Solmer also teaches: wherein “the autoencoder is configured to decode the short code to an output that includes a first decoding dimension, wherein the first decoding dimension is larger than the coding vector dimension” at [0062]-[0063], [0079].

As per claim 5, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 1 discussed above. Solmer also teaches: wherein “the controller is further configured and filtering the information from the website utilizing an autoencoder” at [0078]. Bachman also teaches “utilize input from a domain expert to verify the information extracted from sources outside of the knowledge base” at [0124]-[0125]

As per claim 6, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 5 discussed above. Solmer also teaches:  wherein “the controller is further configured to output the filtered information retrieved from the website” at [0078].

As per claim 7, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 6 discussed above. Namburu also teaches: wherein “the controller is further configured to store the filtered information into the database” at [0035]-[0039] and Fig. 2.

As per claim 8, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 7 discussed above. Namburu also teaches: wherein “the controller is further configured to store the filtered information into the database in response to an input received from a user” at [0040]-[0043].

As per claim 9, Namburu-Solmer-Bachman and Deiseroth teach the server of claim 8 discussed above. Namburu also teaches: wherein “the controller is further configured to store the filtered information into the database by converting it to the structured data” at [0040]-[0045].

As per claim 10, Namburu teaches a server comprising: a controller in communication with the server, the controller configured to: 
“receive and parse a text query related to an issue with a vehicle” at [0052]-[0053] and Fig. 5;
“in response to the text query, retrieve information related to the text query from a database that includes structured data including data related to vehicle issues and a solution to the vehicle issues; determine whether the database includes structured data including data related to the solution responsive to the text query; output information including the solution to the issue when the determination identifies that the structured data including the solution in the database” at [0052]-[0054] and Fig. 5; 
Namburu does not explicitly teach “or retrieve solution information from a website when the determination identifies that the structure data including the solution is not found in the database, wherein the controller is further configured to  retrieve the information from the website by utilizing  knowledge verification processing to access information extracted from sources outside of a knowledge based associated with the database, and conducting a keyword search at the website for a first set of results and filtering the information from the website , this limitation is optional and not required by the claim, because it starts with an “or”. Nevertheless, Bachman teaches a search engine facility with automated knowledge retrieval, generation and maintenance, including the step of “retrieve solution information from a website when the determination identifies that the structure data including the solution is not found in the database, wherein the controller is further configured to  retrieve the information from the website by utilizing  knowledge verification processing to access information extracted from sources outside of a knowledge based associated with the database, and conducting a keyword search at the website for a first set of results and filtering the information from the website” at [0050], [0068]-[0069], [0120]-[0123]. Thus, it would have been obvious to one of ordinary skill in the art to combine Bachman with Namburu’s teaching by expending the search space for potential relevant articles so that “the user is thus able to apply multiple search techniques within a single application to locate desired information and this substantially increases the chances that the user will locate the requested information”, as suggested by Bachman at [0071].
Namburu-Bachman does not explicitly teach “unitizing an autoencoder” as claimed. However, Solmer teaches a method for semantic-based search including “the controller is configured to parse the query utilizing an autoencoder to encode, compress, and decode the text query” at [0072]-[0076] and Figs. 6-7(Solmer teaches receiving a query, extract features based on the received query and generating a unified representation of the query utilizing an autoencoder). Thus, it would have been obvious to one of ordinary skill in the art to combine Solmer with Namburu’s teaching in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on semantic meaning of the query, as suggested by Solmer.
Namburu-Solmer-Bachman, as combined, does not teach “wherein the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” as claimed. However, Deiseroth teaches a database system including an autoencoder, wherein “the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” at [0031]-[0039] and Figs. 1, 5. Thus, it would have been obvious to one of ordinary skill in the art to combine Deiseroth with Namburu-Solmer’s teaching so that “a query may be generated and executed on a database that stores various data in a compressed format…Using the query, the data relating to objects of interest may be retrieved as well as the compressed imaged data may be reconstructed to allow analysis of the imagery and data”, as suggested by Deiseroth at [0022].

As per claim 18, Namburu teaches a querying system, comprising: 
“an input device configured to allow a user to enter a text query related to automotive repairs” at [0052]-[0053] and Fig. 5;
“a display configured to output information related to the text query” at [0054] and Fig. 5; 
“a database that includes structured data with a data related to vehicle issues and a solution to the automotive repairs” at [0024]-[0028]; 
“and a processor in communication with the input device, database, and display, wherein the processor is programmed to: receive and parse the query; in response to the text query, retrieve information related to the query from the database that includes a solution to the automotive repairs; determine whether the database includes structured data including data related to the solution responsive to the query; and output information including the solution to the issue when the structured data including the solution is found in the database” at [0052]-[0054] and Fig. 5;
Namburu does not explicitly teaches: “or retrieve information from a website when the solution is not found in the database wherein the processor is further configured to retrieve the information from the website by conducting a keyword search for a first set of results and filtering the information from the website processing is utilized to access information extracted from source outside of a knowledge base associated with the database”. However, this limitation is optional and not required by the claim, because it starts with an “or”. Nevertheless, Bachman teaches a search engine facility with automated knowledge retrieval, generation and maintenance, including the step of “retrieve solution information from a website when the determination identifies that the structure data including the solution is not found in the database, wherein the controller is further configured to  retrieve the information from the website by utilizing  knowledge verification processing to access information extracted from sources outside of a knowledge based associated with the database, and conducting a keyword search at the website for a first set of results and filtering the information from the website” at [0050], [0068]-[0069], [0120]-[0123]. Thus, it would have been obvious to one of ordinary skill in the art to combine Bachman with Namburu’s teaching by expending the search space for potential relevant articles so that “the user is thus able to apply multiple search techniques within a single application to locate desired information and this substantially increases the chances that the user will locate the requested information”, as suggested by Bachman at [0071].
Namburu-Bachman does not explicitly teach “unitizing an autoencoder” nor “wherein cosine similarities between a first feature vector and a second feature vector are computed to identify the solution” as claimed as claimed. However, Solmer teaches a method for semantic-based search including “the controller is configured to parse the query utilizing an autoencoder to encode, compress, and decode the text query” at [0072]-[0076] and Figs. 6-7(Solmer teaches receiving a query, extract features based on the received query and generating a unified representation of the query utilizing an autoencoder). Solmer also teaches “wherein cosine similarity between a first feature vector and a second feature vector are computed to identify the solution” at [0074]-[0081]. Thus, it would have been obvious to one of ordinary skill in the art to combine Solmer with Namburu’s teaching in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on semantic meaning of the query, as suggested by Solmer.

Namburu-Solmer-Bachman, as combined, does not teach “wherein the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” as claimed. However, Deiseroth teaches a database system including an autoencoder, wherein “the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” at [0031]-[0039] and Figs. 1, 5. Thus, it would have been obvious to one of ordinary skill in the art to combine Deiseroth with Namburu-Solmer’s teaching so that “a query may be generated and executed on a database that stores various data in a compressed format…Using the query, the data relating to objects of interest may be retrieved as well as the compressed imaged data may be reconstructed to allow analysis of the imagery and data”, as suggested by Deiseroth at [0022].

Claims 12-17, 19-20 recite similar limitations as in claims 2-9 and are therefore rejected by the same reasons.

As per claim 21, Namburu-Solmer-Bachman and Deiseroth teach the system of claim 18 discussed above. Namburu also teaches:  “utilize a crawler to crawl a plurality of web pages to extract raw information from the web pages in response to the text query” at [0035]-[0045] and Figs. 2, 4. 


Response to Arguments
Applicant's arguments filed 5/09/2022 have been fully considered but they are moot in view of new ground of rejections.











Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 8, 2022